Citation Nr: 1413581	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  13-25 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1992 to June 1994. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

As explained below, the instant appeal ultimately stems from a claim of service connection for a personality disorder.  In a subsequent adjudication, the issue was characterized as a claim of service connection for anxiety disorder.  In the instant decision, the Board has maintained the latter characterization, though the question of a personality disorder will be addressed in developing the claim on Remand.  

In this case, the Veteran sought service connection for a personality disorder in November 2008.  This claim was denied by the RO in January 2009, on the basis that a personality disorder is a congenital or developmental defect that is not subject to service connection.  While not expressly stated, the decision impliedly found an absence of evidence demonstrating an acquired psychiatric disorder.

Within one year from the issuance of the January 2009 decision, VA outpatient records reflect treatment for anger issues.  Such evidence showed that the Veteran had difficulties with interpersonal relations and with coping skills, as well as poor sleep.  Anxiety was diagnosed.  Thus, such evidence directly addressed the basis for the prior denial by showing the existence of a psychiatric disorder eligible for VA compensation.  Thus, such evidence is new and material.  38 C.F.R. § 3.156(b).  Accordingly, the January 2009 rating decision never became final.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the issue will be addressed on the merits.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his diagnosed anxiety disorder is the result of military service. 

A review of the Veteran's service treatment records indicates a diagnosis of an occupational problem and dependent personality disorder during military service.  It was noted that the personality disorder existed prior to active duty.  This notation raises the issue of the presumption of soundness and/or aggravation.  38 U.S.C.A. § 1111.  

In this regard, the Board notes that certain evidentiary presumptions exist to assist veterans in establishing service connection.  For example, a veteran is presumed to be in sound condition upon entry into service except as to injuries or diseases noted during his entrance medical examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut this presumption, VA must show by clear and unmistakable evidence both that the injury or disease in question existed prior to service and that it was not aggravated by service.  Id.; see also VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Monroe v. Brown, 4 Vet. App. 513 (1993); Green v. Derwinski, 1 Vet. App. 320 (1991).  

Defects are defined as 'structural or inherent abnormalities or conditions which are more or less stationary in nature.' VAOPGCPREC 82-90.  Service connection is generally precluded for any such defects.  However, evidence of additional disability resulting from a mental disorder that is superimposed upon and aggravates a congenital defect such as a personality disorder or mental deficiency during service may be service-connected.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.

The Veteran asserts that the diagnosis of a personality disorder during service is inaccurate and that his currently diagnosed anxiety disorder is the result of military service.

An opinion provided by a private physician determined that the Veteran's anxiety disorder was most likely caused as a result of his military service.  The physician noted that flashbacks, nightmares, and posttraumatic symptoms, as well as general anxiety have been present since the Veteran's deployment.  Such opinion, while supportive of the claim, is not sufficient for an allowance at present, however, because it is unclear whether the physician had knowledge of the personality disorder noted in service and indicated to have preexisted service.  

The Veteran was afforded a VA examination in September 2010.  The examiner determined that the Veteran's anxiety disorder is less likely as not caused by or a result of treatment for a mental health condition shown during active military service.  The examiner noted that the Veteran was diagnosed with an occupational problem during service and not anxiety.  The examiner determined that the symptoms the Veteran exhibited during service were situational at the time.  This opinion is also not fully adequate to decide the claim, as the examiner did not address the in-service finding of preexisting disability and did not opine whether any current psychiatric disorder represents a superimposed disability caused by aggravation of the personality disorder shown in service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a psychiatrist who has not previously examined him to determine the nature and etiology of any current acquired psychiatric disability.  The examiner must review the claims file and this remand and must note that review in the report. 

Following a review of the claims file, the examiner should provide an opinion to the following questions: 

(a) Based on a review of the entire record, is it at least as likely as not that the in-service diagnosis of a personality disorder was accurate?  If so, did it clearly and unmistakably pre-exist active duty?  If so, was there a clear and unmistakable permanent worsening of the disorder during service beyond its natural progress?

(b)  If a personality disorder is found but it did not preexist active service (or if a preexisting disorder was clearly and unmistakably aggravated during service) then is it at least as likely as not that any current acquired psychiatric disability is related to the in-service manifestations as a superimposed disorder?

(c) If the in-service manifestations are not deemed to represent a personality disorder, is it at least as likely as not that any current psychiatric disability is related to active service?

In answering these questions, the examiner must specifically address the relevant STRs (including the May 1994 Mental Consultation Report diagnosing a personality disorder) and all relevant post-service treatment records. 

Any opinion should be accompanied by a clear statement of the examiner's reasons and bases, consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

2. If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


